      Case 4:19-cr-02738-RM-JR Document 61 Filed 02/26/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       CR19-02738-TUC-RM (JR)
10                 Plaintiff,                        ORDER
11   v.
12   Jan Peter Meister,
13                 Defendant.
14
15          Pending before this Court is [Dockets #57 and #58] Defendant’s Motion to Modify

16   Conditions of Release and Motion for an Expedited Hearing, there being objections from

17   both Pretrial Services and the government,
18          IT IS HEREBY ORDERED that Defendant’s Motion to Modify Conditions of

19   Release is denied.

20          IT IS FURHTER ORDERED that Defendant’s Motion for an Expedited Hearing
21   is denied.
22          Dated this 26th day of February, 2020.

23
24
25
26
27
28
